--------------------------------------------------------------------------------


Exhibit 10.6
[Date}




______
______
______


Dear ___:


Enclosed is a certificate for Brown Shoe Company, Inc. Common Stock representing
____ shares of restricted stock (the "Shares) awarded to you on [Date] by the
Brown Shoe Company, Inc. Compensation Committee and granted under the Brown Shoe
Company, Inc. Incentive and Stock Compensation Plan of 2002, as amended (the
"Plan"). The following summarizes some of the more important provisions of the
Plan and provides an explanation of the tax consequences.


Restrictions


The Shares are restricted as to disposition and are subject to forfeiture unless
certain conditions are met. The certificate representing Shares includes a
legend referring to the Plan. This legend provides that Shares cannot be sold,
transferred, re-registered or disposed of until said legend has been removed
from the certificate. Shares shall vest and the legend shall be removed after
four years from the date of grant; provided, however, you shall only be entitled
to receive Shares free of restrictions if, at the time of the lapse of such
restrictions, you are then in the employ of the Company and shall have been
continuously so employed since the date of grant of the Shares. If you do not
meet these conditions, such Shares shall be forfeited. In the case of death,
retirement at age 65, or early retirement approved by the Compensation
Committee, all Shares shall vest immediately and be free of restrictions.


Voting Rights and Dividend Rights


You will be entitled to full voting rights and dividend rights for all Shares of
restricted stock, beginning with the date of grant, regardless of restriction
periods. Dividends may be paid directly to you or may be credited to your
dividend re-investment plan account. Dividend rights and voting rights will be
cancelled in the event the shares are forfeited.


Tax Considerations


In accordance with Section 83 of the Internal Revenue Code of 1986 as amended,
when property is transferred to an employee, income becomes recognizable to the
employee at the first time such property is not subject to a substantial risk of
forfeiture. Therefore, the above vesting restriction would prevent immediate
taxation to you and would give rise to income only when the restriction on the
Shares lapses. Notwithstanding the restriction, you may make an irrevocable
election to include in your taxable income at the time of grant, the market
value of the Shares at the date of grant ($____ per share). If you make this
Section 83 election, income will be recognized immediately based on the market
price at grant, but you will avoid tax on any appreciation that occurs between
the grant date and the date you dispose of the Shares in a taxable transaction.
If you do not make a Section 83 election, then the market value of the Shares on
the date restrictions lapse will be includable as ordinary income on the date
such restrictions lapse.


Please note that should you make a Section 83 election to immediately include
the Share value as ordinary income, any tax paid by you now cannot be recovered
in the event you shares are subsequently forfeited. This risk together with your
view of future stock performance and tax rates may impact your decision as to
when you elect to recognize income. Any Section 83 election must be tendered to
the Treasurer's office no later than ________. You may want to review your
individual tax circumstances with your tax advisor prior to selecting your tax
treatment.


Enclosed is a copy of the Incentive and Stock Compensation Plan of 2002, as
amended, and a description of the Plan as excerpted from the Company’s Proxy
Statement for the 2005 annual Meeting of Shareholder. Reference should be made
to these documents for specific Plan details and information.


If you have any questions or would like to discuss specific Plan provisions,
please let me know.


Sincerely,








AMR/dle


Enclosures


 
 

--------------------------------------------------------------------------------

 